       Case 1:17-cv-01803-PGG Document 88 Filed 12/17/18 Page 1 of 1
         Case 1:17-cv-01803-PGG Document 79 Filed 11/14/18 Page 1 of 1



                                       MCKOOL SMITH
David Sochia                                       300 Crescent Court
Direct Dial: (214) 978-4245                            Suite 1500                         Telephone: (214) 978-4000
dsochia@McKoolSmith.com                             Dallas, TX 75201                       Facsimile: (214) 978-4044


                                                 November 14, 2018



Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse, Courtroom 705
40 Foley Square
New York, NY 10007

          RE:           Bytemark, Inc. v. Xerox Corp., et al., in the United States District Court for the
                        Southern District of New York; Civil Action No. l:l 7-cv-01803-PGG

Dear Judge Gardephe:

        Defendants Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport Solutions, Inc.,
Conduent Inc., and New Jersey Transit Corp. (collectively "Defendants") recently requested that
McKool Smith act as lead counsel going forward in this case. As part of that transition, I reached
out to opposing counsel regarding the draft scheduling order filed with the Court on October 5,
2018 at Dkt. 75. The parties request that the schedule be amended given the change in counsel
and the imminent decision on inter partes review of one of the patents-in-suit. We are workin
together diligently to propose a revised schedule to the Court by December 10th, and therefore
request that the current proposal at Dkt. 75 be withdrawn.

                                                       Best regards,

                                                       Isl David Sochia
                                                                             MEMO ENDORSED
                                                       David Sochia
                                                                             T-h~ Application is granted.
cc: All Counsel of Record (via ECF)
                                                                             SOORD~:
                                                                                          !Td_J)~
                                                                              Paul G. Gardephe, U.S.D,J.

                                                                              Dated:         ~✓ (~ 7'?r2




                                                   McKool Smith
                                          A Professional Corporation • Attorneys
           Austin   I   Dallas   I   Houston I Los Angeles I Marshall I New York   I   Washington, DC
